— Appeal from a judgment of the County Court of Tioga County (Siedlecki, J.), rendered June *90825, 1990, convicting defendant upon his plea of guilty of the crime of aggravated unlicensed operation of a motor vehicle in the first degree and the traffic infraction of driving while ability impaired.
Defendant’s failure to move to withdraw his guilty plea or to make a postverdict motion to vacate the judgment of conviction precludes appellate review of the sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665; People v Calero-Atehortua, 172 AD2d 323, lv denied 78 NY2d 920; People v Pompeit, 167 AD2d 220, lv denied 77 NY2d 881). In any event, we find defendant’s argument that his plea was coerced to be meritless. A reading of the transcript of the plea allocution reveals that defendant understood the significance and effect of the plea bargain and that the plea was knowingly, intelligently and voluntarily made (see, People v Clickner, 128 AD2d 917, lv denied 70 NY2d 644). Finally, given that defendant pleaded guilty knowing that he would receive the sentence imposed by County Court, his prior criminal record and the fact that the sentence is not the harshest possible, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Mikoll, J. P., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.